Citation Nr: 1219061	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  04-24 568A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability manifested by sleep disturbance, to include as due to an undiagnosed illness.

3.  Entitlement to an initial rating greater than 40 percent for gout of the knees and ankles.

4.  Entitlement to an initial compensable rating for pes planus of the right foot.

5.  Entitlement to an initial compensable rating for varicocele.

6.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January to June 1987 and from March 1989 to January 2003, including in the Persian Gulf War and in Operation Iraqi Freedom.  He also had additional U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted, in pertinent part, the Veteran's claims of service connection for gout of the knees and ankles, assigning a 20 percent rating effective January 3, 2003, and for pes plans of the right foot, varicocele, and for hemorrhoids, assigning zero percent ratings effective January 3, 2003, for each of these service-connected disabilities.  The RO also denied the Veteran's claims of service connection for hypertension and for a disability manifested by sleep disturbance, to include as due to an undiagnosed illness (which was characterized as sleep disturbance).

Because the Veteran currently resides within the jurisdiction of the RO in Montgomery, Alabama, that facility retains jurisdiction.

In March 2008 and in September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The issue of entitlement to service connection for fibromyalgia has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran expressed an intent to file this claim in a December 2011 statement submitted to VA.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

Although the Board regrets the additional delay that may be caused by this action, the issues of entitlement to service connection for a disability manifested by sleep disturbance, to include as due to an undiagnosed illness, and entitlement to higher initial ratings for gout of the knees and ankles, pes planus of the right foot, varicocele, and for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran was diagnosed as having hypertension within the first post-service year.

2.  The competent evidence shows that the Veteran's hypertension is related to active service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred hypertension during active service.  He alternatively contends that his current hypertension is related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The Board finds that the evidence supports granting the Veteran's claim of service connection for hypertension.  The Veteran has contended that he incurred hypertension during active service and his current hypertension is related to service.  The Board agrees.  The Veteran's service personnel records show that he served in the southwest Asia theater of operations during the Persian Gulf War.  Thus, he is considered a "Persian Gulf Veteran" for VA disability compensation purposes.  See generally 38 C.F.R. § 3.317.  The competent evidence demonstrates that the Veteran experienced hypertension (or elevated blood pressure) during active service and was diagnosed as having hypertension within the first post-service year.  The evidence also demonstrates that the Veteran's current hypertension is related to active service.  The Veteran's service treatment records show that, at an enlistment physical examination in August 1986, his blood pressure was 106/70.  On periodic physical examination in September 1989, the Veteran's blood pressure was 112/64.  He denied any relevant medical history and was found qualified for airborne service.  On periodic physical examination in February 1993, the Veteran's blood pressure was 116/80.  The Veteran's blood pressure was 104/62 on periodic physical examination in August 1994.  On periodic physical examination in September 1994, the Veteran's blood pressure was 124/60.  He denied any history of high blood pressure.  On periodic physical examination in December 2001, prior to deployment, the Veteran's blood pressure was 145/83.  He again denied any history of high blood pressure.  At a Medical Board physical examination in August 2002, the Veteran's blood pressure was 137/76.  He denied any in-service history of high or low blood pressure.  The Veteran received a medical discharge for chronic low back pain.  Thus, the Board finds that the Veteran experienced hypertension (or elevated blood pressure) during active service. 

The competent post-service evidence also supports granting service connection for hypertension.  It appears that the Veteran was diagnosed as having hypertension within the first post-service year (i.e., by January 2004) such that service connection for hypertension is warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  For example, on VA examination in February 2003, approximately 1 month after that the Veteran's separation from service, no relevant complaints were noted.  His blood pressure was 147/87 and 157/99 on repeat.  The diagnoses included hypertension.

On VA examination in July 2003, approximately 6 months after the Veteran's service separation, no relevant complaints were noted.  His blood pressure was 147/97 with 157/99 on repeat.  The VA examiner opined that there was no evidence of an undiagnosed illness.  The diagnoses included hypertension.

On private outpatient treatment in October 2003, the Veteran's blood pressure was 130/92.

On VA examination in November 2009, the Veteran complained of hypertension since service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's hypertension had been "diagnosed during exit physical" at his separation from service although he "has not been on medication for this."  The Veteran denied any history of stroke or coronary artery disease, any history of hospitalization or surgery related to hypertension, traumatic injury to the heart, history of cardiac neoplasm, headaches, stroke/transient ischemic attacks, or hypertensive cardiovascular disease or other hypertensive related diseases.  Physical examination showed blood pressure of 142/97, 137/98, and 138/98.  The VA examiner opined that the Veteran's hypertension was at least as likely as not caused by or a result of disease or injury incurred in service.  The examiner's rationale was that the Veteran's hypertension had been diagnosed on VA examination in February 2003, approximately 1 month after his separation physical examination.  The diagnosis was essential hypertension.

The evidence shows that the Veteran currently experiences hypertension that is related to active service.  He has reported consistently that he incurred hypertension during active service.  The competent evidence in this case indicates that the Veteran's current hypertension is related to active service.  The Veteran's service treatment records show that he experienced elevated blood pressures during his approximately 15 years of active service, including combat service in the Persian Gulf War and in support of Operation Iraqi Freedom.  The Veteran's immediate post-service VA treatment records and examination reports show that he was diagnosed as having hypertension within the first post-service year (i.e., by January 2004).  The November 2009 VA examiner confirmed that the Veteran had been diagnosed as having hypertension on VA examination in February 2003, approximately 1 month after his service separation.  This examiner also opined that the Veteran's current hypertension was related to active service.  There is no competent contrary opinion of record.  In summary, the Board finds that service connection for hypertension is warranted.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.   


ORDER

Entitlement to service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for a disability manifested by sleep disturbance, to include as due to an undiagnosed illness, and entitlement to higher initial ratings for gout of the knees and ankles, pes planus of the right foot, varicocele, and for hemorrhoids can be adjudicated.

The Veteran has contended that he has experienced sleep disturbance since active combat service in the southwest Asia theater of operations during the Persian Gulf War.  He specifically contends that he incurred sleep disturbance as a result of an undiagnosed illness incurred while on active service during the Persian Gulf War.  He alternatively contends that his current sleep disturbance is related to active service.  He also has contended that his service-connected gout of the knees and ankles, pes planus of the right foot, varicocele, and hemorrhoids are all more disabling than currently evaluated.  The Board again acknowledges that the Veteran is considered a "Persian Gulf Veteran" for VA disability compensation purposes.  See generally 38 C.F.R. § 3.317 (2011).  

With respect to the Veteran's service connection claim for a sleep disturbance, to include as due to an undiagnosed illness, the Board notes that service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

With respect to the Veteran's higher initial rating claims for gout of the knees and ankles, pes planus of the right foot, varicocele, and hemorrhoids, the Board notes that, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is not clear from a review of the record whether all of the Veteran's VA outpatient treatment records have been obtained and associated with the claims file.  In its March 2008 and September 2010 remands, the Board specifically directed that the RO/AMC attempt to obtain all of the Veteran's relevant treatment records from VA health care facilities.  See Board remands dated March 18, 2008, at pp. 5, and dated September 29, 2010, at pp. 11.  It appears that, following the Board's most recent remand in September 2010, the AMC obtained certain of the Veteran's VA outpatient treatment records dated between February and December 2003 from the VA Medical Center in Hampton, Virginia.  These records are available in the Veteran's Virtual VA claims file.  A review of the claims file shows, however, that these records are duplicative of records already obtained and associated with the Veteran's claims file.  A review of the Virtual VA claims file associated with the Veteran's claims also shows that his VA outpatient treatment records dated between February and December 2003 from the VA Medical Center in Hampton, Virginia, were scanned in to Virtual VA twice in December 2011 and in February 2012.  

As the Board noted in its prior remands, there appears to be VA outpatient treatment records dated between 2003 and 2009 that may be missing and potentially relevant to the Veteran's currently appealed claims.  A review of the claims file also shows that the Veteran has attended all scheduled VA examinations and outpatient treatment visits diligently since his separation from service.  The evidence further indicates that the Veteran is in dire financial straits and unable to afford private medical care.  This strongly suggests that the Veteran may have received medical care between 2003 and 2009 from the VA health care system, particularly for his service-connected disabilities.  The Board also finds it unlikely that there would be a 6-year gap in the Veteran's VA outpatient treatment records between 2003 and 2009 because he was unable to afford private medical care during this time period.

The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In Stegall v. West, 11 Vet. App. 268 (1998), the Court also held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in April 2012 without complying with the March 2008 and September 2010 remand instructions.  Given this error, another remand is required.

The Veteran also has contended that his service-connected gout of the knees and ankles, pes planus of the right foot, varicocele, and hemorrhoids are all more disabling than currently evaluated.  A review of the claims file shows that the Veteran's most recent VA examinations for these disabilities occurred in November 2009.  As discussed above, the VA examiners who saw the Veteran in November 2009 may not have had access to all of the Veteran's post-service VA treatment records because not all of these records were obtained and associated with the claims file at that time.  Given the Veteran's contentions, and given the length of time which has elapsed since these examinations, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected gout of the knees and ankles, pes planus of the right foot, varicocele, and hemorrhoids.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for gout of the knees and ankles, pes planus of the right foot, varicocele, hemorrhoids, and for a disability manifested by sleep disturbance, to include as due to an undiagnosed illness, since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

If, and only if, there are no additional VA treatment records available for the Veteran, then document this fact in the claims file through a formal memorandum.  A copy of any memorandum concerning the non-availability of additional VA treatment records should be included in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his sleep disturbance.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all current sleep disorders experienced by the Veteran.  To the extent possible, the examiner is asked to distinguish between any sleep disturbance attributable to the Veteran's service-connected PTSD and any other cause.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that sleep disturbance, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep disturbance can be attributed to a known clinical diagnosis.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran had active service in the southwest Asia theater of operations during the Persian Gulf War.  The examiner also is advised that the Veteran has contended that his current sleep disturbance was caused or aggravated (permanently worsened) by an undiagnosed illness incurred during his Persian Gulf service.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his service-connected gout of the knees and ankles.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any manifestations of gout in the knees and ankles currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran's service-connected gout of the knees and ankles is manifested by weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods or constitutional manifestations associated with active joint involvement and totally incapacitating.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his service-connected pes planus of the right foot.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any manifestations of pes planus of the right foot currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran's service-connected pes planus of the right foot is manifested by severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities, or pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his service-connected varicocele.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran's service-connected varicocele is manifested by complete atrophy of one or both of the testes.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his service-connected hemorrhoids.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran's service-connected hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or with persistent bleeding and with secondary anemia, or with fissures.  A complete rationale must be provided for any opinions expressed.

7.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


